DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 15 of copending Application No. 17/529,069 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are directed to receiving data about player activity on an EGM and disabling the EGM based on the received data.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 6-8, 10-11, 13-15, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Acres et al (US 11,158,168) in view of Iddings (US 2007/0243928).
Re claim 1, Acres discloses an electronic gaming system comprising:	a management server storing computer-readable instructions (fig. 1A, 160 and 170, col. 2:39-50, server and database) executing instructions causing the server to:	receive, from an electronic gaming machine (10), player identification and game data (5:27-47, players log in using a player tracking card so that play can be tracked by the casino), wherein the player identification data identifies a player account of a player at the EGM and the game data includes an indication of an electronic game being played at the EGM (again see 5:27-47, when the player logs in, the player identification data is the player tracking card, and the game data is tracked);	request and receive, based upon the player identification data, player data associated with the player account, the player data including prior game data associated with the player account (8:32-51, player tracking information includes information about prior activity, such as information about players who historically gamble at a high level);	cause display, on a host device associated with a casino host, of at least a portion of the player and game data (3:19-30, kiosk 114 is directly coupled to the gaming network and allows managers or personnel access to data on the network, such as player information and game information);	determine that the EGM should be disabled for a predetermined amount of time (4:42-51, a disable list is created for engaged machines determining which machines should be disabled while the engaged machine is in use, see also 4:52-67); and	disable the EGM for the predetermined amount of time (5:1-9, when a machine is engaged, machines on its disable list are disabled, the predetermined amount of time being the duration of the session on the engaged machine).	However, while Acres discloses tracking functionality being served by the connected server (2:39-50), there is no explicit disclosure of a separate tracking server, or that the server contains a processor and memory. Iddings teaches a casino system with a player tracking server (fig. 1, 104). Additionally, Iddings teaches servers containing processor and memory (par. [0061]). It would have been obvious to an artisan of ordinary skill at the time the invention was filed to implement separate servers for different functionality in the casino gaming system as taught by Iddings in order to dedicate each server to a specific function, increasing the functionality, power, and flexibility of each server, allowing the casino to make changes to specific areas of the casino without affecting other functions.
Re claim 3, Acres discloses causing the processor to:	receive, from the EGM, an indication that a new session has commenced on the EGM (5:48-52, an EGM is engaged and comes with a Disable list);	determine, based upon the indication received from the EGM, at least one other EGM nearby the EGM (again 5:48-52, the Disable list indicates machines adjacent to the EGM that should be disabled when a session begins on said EGM);	transmit, to the at least one other EGM, an out of service message configured to place the at least one other EGM into an out of service mode (5:53-64, EGMs are disabled via the SAS protocol); and	cause display, on the at least one other EGM, of a message indicating the at least one other EGM is out of service (6:9-11).
Re claim 4, see the rejection to claim 3. Acres does not explicitly disclose allowing the player to opt in to social distancing. However, Acres does disclose that the aforementioned Disable list can have zero disabled machines associated with the engaged machine (9:12-13). In addition, the Disable list can be customized to include fewer or greater numbers of machines. The system is configurable by operators (8:32-34). Therefore, the system of Acres has the functionality to allow customization of the Disable list, enabling any number of machines to be disabled, including none. As such, the Examiner takes Official Notice that it would have been obvious to allow a user to select a preference for this setting in order to enable players to social distance at a comfortable level, since Acres has already disclosed the customizability of this feature by an operator, with a player being a possible operator.
Re claim 6, Acres discloses receiving, from the at least one of the EGM and player device associated with the player, a message requesting that the EGM be disabled for a different period of time than the predetermined amount of time and disabling the EGM for the different period of time (8:32 to 9:41, the Disable lists are customizable by operators to allow for flexibility of the machines to be disabled and the duration of such, such as for certain hours, weekdays, holidays, weekends, etc., and the number of machines to be disabled).
Re claim 7, Acres discloses disabling the EGM for a predetermined amount of time based on determining that the EGM should be cleaned (6:38-45).
Re claims 8, 10-11, 13-15, 17-18, and 20, see the above rejections, mutatis mutandis.

Claim(s) 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Acres in view of Iddings as applied to claim 1 above, and further in view of Benchimol (US 2021/0350662).
Re claim 5, Acres and Iddings have been discussed above, but does not teach in response to disabling the EGM, displaying a message including a location of at least one other EGM that is enabled. Benchimol teaches a system wherein disabled gaming devices can display a map of the gaming floor showing the location of alternative gaming devices ([0056]). It would have been obvious to provide a map with alternative gaming devices as taught by Benchimol in order to provide players with a guide to other, working gaming devices when the device they try to use is disabled, ensuring the player is able to play the game when desired.

Allowable Subject Matter
Claims 2, 9, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  there is no teaching or suggestion in the prior art of a method as described in claims 2, 9, and 16, wherein after an indication that a new session has commenced on the EGM, generating an indication that the EGM should be cleaned and sending the task to a host device. While the prior art has disclosed making a notification that a session has ended and triggering a cleaning session (see Acres, 6:17-45), there is no reason for one of ordinary skill in the art, with the prior art of knowledge, to instead trigger cleaning protocols when a gaming session has commenced.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Y Kim whose telephone number is (571)270-3215. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN Y KIM/Primary Examiner, Art Unit 3715